            Case 1:19-cr-00093-VEC Document 81 Filed 09/01/21 Page             1 ofSDNY
                                                                            USDC    3
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
                                                                            DOC #:
                                                                            DATE FILED: 8/31/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                       - against -                                     : 19-CR-93 (VEC)
                                                                       :
TYMEEKE JOHNSON,                                                       :     ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on August 31, 2021, the parties appeared for a hearing on Mr. Johnson’s

alleged violations of the terms of his Probation;

       WHEREAS Mr. Johnson admitted the second specification, use of a controlled substance

(marijuana), in Probation’s September 16, 2020 report; and

       WHEREAS at the conference, Mr. Johnson made the following commitments to the

Court and expressly acknowledged that if he fails to keep any of the commitments, then the

Court will proceed directly to sentencing:

       1. Mr. Johnson must arrive on time and participate willingly in the assessment at

           Samaritan Daytop New Beginnings on Friday, September 17, 2021. If the

           assessment is rescheduled, Mr. Johnson must attend at the new date and time.

       2. If Mr. Johnson is accepted into the program at Samaritan Daytop New Beginnings, he

           must arrive on time to all sessions, he must participate actively in the program, and he

           must have no unexcused absences.

       3. Mr. Johnson must report on time to all meetings and appointments with Probation.

       4. By no later than Tuesday, August 31, 2021, Mr. Johnson must provide Probation
         Case 1:19-cr-00093-VEC Document 81 Filed 09/01/21 Page 2 of 3




           with the login information to his New York Cares account.

       5. Mr. Johnson must continue to seek employment and, until he has a full-time job

           (defined as at least 35 hours per week), he must complete 10 hours of community

           service each week. On a day of the week to be set by Probation, Mr. Johnson must

           update Probation on his efforts to find a job and on the community service hours that

           he completed during the prior week.

       6. Mr. Johnson must keep Probation apprised regarding the prospect of employment by

           Target, including any requirement that he be vaccinated if offered a position.

       IT IS FURTHER ORDERED that Mr. Johnson’s sentencing on the violation of

probation is adjourned to Tuesday, March 8, 2022 at 11:00 A.M. Sentencing submissions are

due Tuesday, February 22, 2022.

       IT IS FURTHER ORDERED that Probation must promptly inform the Court if Mr.

Johnson fails to comply with any of the commitments outlined above, even if the non-

compliance is minor. If Mr. Johnson fails to carry out his commitments, in any way, the Court

will immediately schedule Mr. Johnson for sentencing.

       IT IS FURTHER ORDERED that the sentencing will be held in Courtroom 443 of the

Thurgood Marshall United States Courthouse, located at 40 Foley Square, New York, New

York 10007. Per the SDNY COVID-19 COURTHOUSE ENTRY PROGRAM, any person

who appears at any SDNY courthouse must complete a questionnaire and have his or her

temperature taken. Completing the questionnaire ahead of time will save time and effort upon

entry. Only those individuals who meet the entry requirements established by the questionnaire

will be permitted entry. Please contact chambers promptly if you or your client do not meet the

requirements. Any person who appears at any SDNY courthouse must comply with Standing

Order M10-468 (21-MC-164), which further pertains to courthouse entry.
                                                 2
         Case 1:19-cr-00093-VEC Document 81 Filed 09/01/21 Page 3 of 3




       IT IS FURTHER ORDERED that interested members of the public may attend the

sentencing by dialing 1-888-363-4749, using the access code 3121171 and the security code

0093. All of those accessing the hearing are reminded that recording or rebroadcasting of the

proceeding is prohibited by law.



SO ORDERED.

Dated: August 31, 2021                             __________________________________
       New York, New York                                  VALERIE CAPRONI
                                                          United States District Judge




                                               3
